CENotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2014 has been entered.
 
Response to Amendment
Amendment filed February 17, 2021 has been entered.

Applicant's arguments filed February 17, 2021, have been fully considered but they are not found persuasive.

Claims 1-2, 8, 13, 15, 18, 24, 26-27, 41, 43-44 are pending.  Claims 3-7, 9-12, 14, 16-17, 19-23, 25, 28-40, 42, 45-94 are canceled.  Claims 1-2, 8, 13, 15, 18, 24, 26-27, 41, 43-44 are examined.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Martin et al.(Blood, 2008).
Martin et al. teach a method of co-culturing hematopoietic progenitor cells from human embryonic stem cells or UCB stem cells with OP9 stromal cells transfected with Delta-like 1 to genereate CD34+ cells (abstract; page 2734).  The method of co-culturing inherently produces CLEC9A+ dendritic cells.

Claim(s) 1, 2, 8, 13, 15, 18, 24, 26-27, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Schmedt et al. (Haematologica, 2011).
Schmedt et al. teach a method of co-culturing cord blood and bone marrow  progenitor cells stem cells with OP9 stromal cells transfected with Delta-like 1 to genereate CD34+ cells (abstract; page 647).  The culture comprise medium and cytokines SCF(50 ng/ml), FLT3(20 ng/ml), interleukin-7 (5 ng/ml) and marrow cells in alpha-MEM, 20% FCS, cytokines (20 ng/ml), stem cell factor SCF(10 ng/ml), FLT3L 10 ng/ml (page 647).   The method of co-culturing inherently produces CLEC9A+ dendritic cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-8, 13, 15, 18, 22, 24, 26-27, 43-44,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmedt et al. (Haematologica, 2011) in view of Poulin et al. (WO 2011/131944), Rajesh et al. (US 2010/0279403) , Sotiropoulou et al. (Stem Cell, 2006), Zeng et al. (Stem Cells Transl. Med., 2013).
Schmedt et al. teach a method of co-culturing cord blood and bone marrow  progenitor cells stem cells with OP9 stromal cells transfected with Delta-like 1 to genereate CD34+ cells (abstract; page 647).  The culture comprise medium and cytokines SCF(50 ng/ml), FLT3(20 ng/ml), interleukin-7 (5 ng/ml) and marrow cells in 
Poulin et al. teach the method of obtaining and culturing DNGR-1(same as claimed CLEC9A+, page 14) dendritic cells using hematopoietic stem cells, hematopoietic precursors cells, hematopoietic progenitor cells, or hematopoietic multipotent progenitor cells for culturing with culture medium comprising differentiation cocktail and viability factors comprising Jagged-1 (JAG1, notch ligand), SCF, FLT3L, GM-CSF, Thrombopoietin, IL-3, (page 2-4, 16-17, 19).  Poulin teach the method of using HSCs that express CD34+ (page 17).  Poulin teach the HSC cells derived from bone marrow, umbilical cord, perifpheral blood and mobilized peripheral blood from human (page 17-18).  Poulin teach the method of using HSC from tissues from embryonic, adults, and multipotent progenitor cells from human (page 17-18).  The method cultures tissues from bone marrow and cord cells which inherently comprises the mesenchymal stem cells which are multipotent stromal cells.  The method of culturing tissues from cord cells and bone marrow results in co-culturing of stromal cells and HSC wherein the cell interaction inherently results in JAG1 expression increase in the stromal cells.  The stromal cells inherently comprise the nucleic acid which encode the JAG1.  If Poulin does not teach the method of culturing stromal cell line.
Rajesh et al. teach the method of culturing human embryonic stem cells or induced pluripotent cell in defined medium comprising SCF, TPO, IL-3 and Flt3 ligand and GMCSF at the claimed concentration (paragraph 9-10, 128-144) and notch ligand 
Sotiropoulou et al. teach the method of culturing stem cells with glutamax (page 463.
Zeng et al. teach the method of generating human dendritic cells using human embryonic stem cells culturing with MEM, fetal bovine serum and human serum AB (page 70).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the method of Rajesh and Poulin of using stromal cells to express notch ligand into the method of culturing stem cells of Schmedt.  One of ordinary skill in the art would be motivated to optimize the obtaining of CD34 Tcells of Schmedt by varying the exposure of stem cells to notch ligand by stromal cells.  It is obvious to use known work in one filed of endeavor may prompt variation of it for the use in either the same field or different one based on design incentives or other market forces if the variation are predictable to one ordinary skill in the art.  It is obvious to combine prior art elements according to known methods to yield predictable results.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the method of Sotiropoulou of using glutamax into the method of culturing stem cells of Smedt, Poulin and Rajesh.  One of ordinary skill in the art would be motivated to optimize the obtaining T cells of Schmedt and DNGR-1 dendritic cell of Poulin and Rajesh by varying the culture conditions of different compounds and concentration as taught by Sotiropoulou.  The dipeptide in Glutamax provides the 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the method of Zeng of using MEM, fetal bovine serum and human serum AB into the method of culturing stem cells of Schmedt, Poulin and Rajesh, Sotiropoulou.  One of ordinary skill in the art would be motivated to optimize the obtaining T cells of Schmedt and of DNGR-1 dendritic cell of Poulin by varying the culture conditions of different compounds and concentration as taught by Zeng.  It is obvious to to use known work in one filed of endeavor may prompt variation of it for the use in either the same field or different one based on design inventives or other market forces if the variation are predictable to one ordinary skill in the art.  It is obvious to combine prior art elements according to known methods to yield predictable results.      

No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646